



EXHIBIT 10.38




THIRD Amendment to LEASE AGREEMENT
This Third Amendment to Lease Agreement (this “Amendment”) is by and between
ARTIS HRA Inverness Point, LP, a Delaware limited partnership (“Landlord”), and
Redwood Trust, Inc., a Maryland corporation (“Tenant”), and is dated as of
January 22, 2020 (the “Effective Date”).
Recitals
A.    MG-Point, LLC, a Colorado limited liability company,
predecessor-in-interest to Landlord, and Tenant are the parties to that certain
Lease Agreement dated as of January 11, 2013, as amended by that certain First
Amendment to Lease dated as of June 27, 2013, and as further amended by that
certain Second Amendment to Lease dated as of June 23, 2014 (the “Original
Lease,” as amended hereby the “Lease”).
B.    Pursuant to the Lease, Tenant leases from Landlord the space known as
Suite 425 in the building commonly known as “The Point at Inverness,” located at
8310 South Valley Highway, Englewood, CO 80112 (that space, as more particularly
defined in the Lease, the “Original Premises”). The Original Premises comprise
21,517 square feet of rentable area.
C.    Landlord and Tenant wish to amend the Lease to extend the Term for a
period of ten (10) years, expand and relocate the Original Premises, and to
provide for certain related matters, as set forth in this Amendment.
Agreement
Therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.Incorporation of Recitals; Defined Terms. The foregoing Recitals are
incorporated herein as though fully set forth herein. Terms that are not defined
in this Amendment but are defined in the Original Lease have the meanings given
in the Original Lease. As used in this Amendment, the following terms have the
meanings given below:
(a)“Extension Commencement Date” means the earlier of (a) the first day on which
Tenant Substantially Completes (as hereinafter defined) the Initial Improvements
(as hereinafter defined) and occupies the New Premises for the regular conduct
of business; and (b) February 1, 2021 (the “Scheduled Commencement Date”)
provided that the Scheduled Commencement Date shall be subject to extension in
accordance with Section 6(i) below.
(b) “Extension Term” means that period beginning on the Extension Commencement
Date and ending on January 31, 2031.
(c)“New Premises” means the approximately 25,160 rentable square feet of space
currently located in Suites 425 and 450, which shall be known as Suite 425 upon
Substantial Completion of the Work, as depicted on Exhibit A.
(d)“Substantial Completion” means that the Work shall be completed substantially
except for minor so-called punch list items or details of construction,
decoration and mechanical adjustments that do not, individually or in the
aggregate, interfere (beyond a de minimis extent) with Tenant’s use or occupancy
of the New Premises. “Substantially Complete” shall have a correlative meaning.





--------------------------------------------------------------------------------





(e)“Surrender Premises” means the Original Premises, comprising approximately
21,517 rentable square feet of space.
(f)“Surrender Premises Date” shall mean no later than thirty (30) days following
Substantial Completion of the Work (the date of actual surrender of the
Surrender Premises being referred to herein as the “Surrender Date”).
2.Amendment of Lease. The Lease is hereby amended as follows:
(a)New Premises. On the Extension Commencement Date, the Premises (as defined in
the Original Lease) shall relocate to the New Premises. From and after the
Extension Commencement Date, the Lease is amended such that all references in
the Lease to the Premises shall be deemed to refer to the New Premises only.
Tenant and Landlord agree that the Building has been re-measured and the
rentable square footage of the Building is hereby amended to be 190,334 rentable
square feet. Landlord represents and warrants that the rentable square footage
of the Building and the rentable square footage of the New Premises are measured
in accordance with the Building Owners and Managers Association International
Method of Measurement - ANSI/BOMA Z65.1 [2010].
(b)Surrender Premises. On or prior to the Surrender Premises Date, Tenant shall,
at its sole cost and expense, relocate its fixtures, equipment, and personal
property from the Surrender Premises to that portion of the New Premises as is
available to Tenant on the Surrender Premises Date. Tenant shall vacate and
deliver to Landlord exclusive possession of the Surrender Premises in good order
and condition, as required in the Original Lease and herein, not later than the
Surrender Premises Date; provided, however, that, notwithstanding anything to
the contrary contained in the Original Lease, Tenant shall not be required to
remove any Alterations (excluding cabling, which Tenant shall remove on or prior
to the Surrender Date) and related equipment (excluding cabling) within the
Surrender Premises or to otherwise restore the Surrender Premises to its prior
condition.
(i)All of the terms, covenants, agreements, and conditions of the Lease shall
remain in full force and effect with respect to the Surrender Premises through
the Surrender Date. Tenant shall continue to pay all monetary obligations,
including, without limitation, Base Rent, Tenant’s Pro Rata Share of Operating
Expenses, and any other rent and charges as they may become due and payable
under the Lease applicable to the Surrender Premise through and including the
Surrender Date. As of 11:59 p.m. on the Surrender Date, the surrender of the
Surrender Premises shall be deemed effective and the monetary obligations with
respect to the Surrender Premises shall be prorated, billed, and payable in the
manner provided in the Lease, in the same manner as would apply if the term of
the Lease expired on the Surrender Date with respect to the Surrender Premises.
(ii)From and after the Surrender Date, the Lease shall continue in full force
and effect for the remainder of the Term, as extended by this Amendment, upon
and subject to the terms and provisions of the Lease, including, without
limitation, the following modifications of the Lease: The Surrender Premises
shall cease to be a part of the Lease and Tenant shall have no right to
possession or use of the Surrender Premises or any options or other rights with
respect to the Surrender Premises without written consent from Landlord.
(iii)Notwithstanding any provision of this Amendment to the contrary, neither
this Amendment nor the acceptance by Landlord of the Surrender Premises shall in
any way either (1) be deemed to or release Tenant from any obligation or
liability with respect to the Surrender Premises (including, without limitation,
any obligation or liability under provisions of the Lease to indemnify, defend
and hold harmless Landlord or other parties, or with respect to any breach or
breaches of the Lease) which obligation or liability (A) first arises or relates
to a date on or prior to the date on which Tenant delivers to Landlord
possession of the Surrender Premises in the condition required set forth herein
or (B) arises out of or is incurred in connection with events or other matters
which took place on or prior to such date; or (2) affect any obligation under
the Lease which by its terms is to survive the expiration or sooner termination
of the Lease.
(c)Extension of Term. The Term of the Lease is hereby extended by the Extension
Term and the Expiration Date provided in Section 1.3 of the Original Lease is
amended to be January 31, 2031.





--------------------------------------------------------------------------------





(d)Operating Expenses. Effective beginning on the Extension Commencement Date,
Tenant shall be responsible for its Pro Rata Share of Operating Expenses for the
New Premises, which shall be 13.22%. Notwithstanding anything to the contrary
contained herein, if the Extension Commencement Date occurs prior to February 1,
2021, Tenant shall (i) continue to pay its Pro Rata Share of Operating Expenses
as set forth in the Original Lease on the Original Premises and (ii) an
additional pro rata share of Operating Expenses based on any portion of the New
Premises which Tenant is occupying as of the Extension Commencement Date,
through January 31, 2021. Operating Expenses for 2019 are estimated to be $11.61
per rentable square foot.
(e)Base Rent. Effective beginning on the Extension Commencement Date, the
following schedule of Base Rent replaces the schedule provided in Section 1.4 of
the Original Lease:
Period
Annual Base Rent Rate (annual, per rsf)
Monthly Installment of Base Rent
Extension Commencement Date - 04/30/2022*
$20.00
$41,933.33
05/01/2022 - 04/30/2023
$20.50
$42,981.67
05/01/2023 - 04/30/2024
$21.00
$44,030.00
05/01/2024 - 04/30/2025
$21.50
$45,078.33
05/01/2025 - 04/30/2026
$22.00
$46,126.67
05/01/2026 - 04/30/2027
$22.50
$47,175.00
05/01/2027 - 04/30/2028
$23.00
$48,223.33
05/01/2028 - 04/30/2029
$23.50
$49,271.67
05/01/2029 - 04/30/2030
$24.00
$50,320.00
05/01/2030 - 01/31/2031
$24.50
$51,368.33

*Base Rent and additional Rent for the New Premises will be abated from February
1, 2021, through April 30, 2021 (“Abatement Period”) (subject to adjustment as
provided for below in the event that the Extension Commencement Date occurs
after February 1, 2021), in the total amount of $125,800.00 plus any additional
Rent charges (the “Abatement Amount”), except that if an Event of Default
(beyond any applicable notice and cure period(s)) occurs before the Extension
Commencement Date, there will be no Abatement Period or abatement of the
Abatement Amount and (b) if an Event of Default (beyond any applicable notice
and cure period(s)) occurs after the Extension Commencement Date, Landlord may
terminate any Abatement Period and Tenant shall repay the unamortized amount of
the Abatement Amount (amortized on a straight-line basis over the Extension
Term) received by Tenant prior to the Event of Default.


Notwithstanding anything to the contrary contained herein, if the Extension
Commencement Date occurs prior to February 1, 2021, Tenant shall (i) continue to
pay Base Rent as set forth in the Original Lease on the Original Premises, and
(ii) pay a rate of $18.00 per rentable square foot on 3,643 rentable square feet
of deemed space (effectively $5,464.50 per month), through January 31, 2021.


Notwithstanding anything to the contrary contained herein, if the Extension
Commencement Date occurs after February 1, 2021, (i) Tenant shall continue to
pay Base Rent as set forth in the Original Lease on the Original Premises until
the Extension Commencement Date occurs, (ii) the Abatement Period shall commence
on the Extension Commencement Date and shall expire on the day immediately prior
to the three (3) month anniversary of the Extension Commencement Date so that
Tenant is receives the total Abatement Amount, and (iii) the Parking Abatement
Period (as hereinafter defined) shall commence on the Extension





--------------------------------------------------------------------------------





Commencement Date and shall expire on the day immediately prior to the one (1)
year anniversary of the Extension Commencement Date so that the parking charges
are abated for a one (1) year period.


Following the Effective Date, Tenant shall pay Rent to the following address (or
such other address as may be provided by Landlord from time to time):


Payment address (as it should appear on your  payment envelopes)
Artis HRA Inverness Point - Lockbox 328216
 P.O. Box 913282
  Denver, CO 80291-3282
Payment address only for overnight deliveries by courier
Lockbox Services    913282-328216    
  Artis HRA Inverness Point    
  MAC C7301- L25
1740 Broadway St - LL2
Denver, CO 80274



3.Option to Renew.
(a)Provided that (i) Tenant is not in default under the Lease beyond any
applicable notice and cure periods and (ii) the Original Tenant (as defined
below) continues to be in possession of the New Premises, both requirements
being met as of the date of exercise of the Renewal Option and as of the Renewal
Term Commencement Date (both as defined below), then Landlord and Tenant agree
that during the Extension Term, Tenant shall have one (1) option to renew the
Lease (the “Renewal Option”) for the entire Premises for a period of five (5)
years (the “Renewal Term”), commencing on the first day following the expiration
of the Extension Term (the “Renewal Term Commencement Date”). The Renewal Option
is exercisable only by Tenant giving written notice thereof (“Renewal Notice”)
to Landlord of its exercise of the Renewal Option at least nine (9) months, but
not more than twelve (12) months, prior to the expiration of the Extension Term.
If Tenant gives timely notice exercising the Renewal Option, the Term shall
(subject to cancellation by Landlord for an Event of Default by Tenant as
provided in the first sentence of this Section or Tenant’s withdrawal of
Tenant’s notice exercising the Renewal Option as permitted by Section 3(b)
below) automatically be extended by the Renewal Term. If Tenant does not timely
give notice of its exercise of the Renewal Option, the Renewal Option shall
expire and Tenant shall have no further right to extend or renew the Term.
During the Renewal Term, this Lease and Tenant’s use and occupancy of the New
Premises shall be on the terms provided in this Lease, except as follows:
(i)The annual amount of Base Rent shall be the fair market annual Base Rent for
space similar to the New Premises in comparable office buildings in southeast
suburban Denver, determined as provided by Section 3(b) and Section 3(c) below.
(ii)Tenant shall have no further Renewal Options or extensions options after the
exercise of the Renewal Option.





--------------------------------------------------------------------------------





(iii)The Premises shall be the Premises as of the last day before the Renewal
Term commences, and Landlord shall have no obligation to make or pay for any
improvements in the Premises on account of Tenant’s exercise of the Renewal
Option.
(iv)Notwithstanding the fact that, upon Tenant’s exercise of the herein option
to renew, the renewal of the Term shall be self-executing, as aforesaid, the
parties shall, within 15 days after Tenant’s exercise thereof, enter into an
amendment of the Lease confirming the Renewal Term and Base Rent.
(b)Within fifteen (15) days of receiving Tenant’s notice of exercise of the
Renewal Option, Landlord shall notify Tenant of the fair market Base Rent for
the Renewal Term (“Landlord’s Rent Notice”) as determined by Landlord in good
faith and upon comparable lease transactions. Landlord’s determination of the
fair market Base Rent shall be reasonable and shall be based on the Market Rent
(as defined below). Tenant shall have fifteen (15) days after receipt of
Landlord’s Rent Notice to (i) withdraw Tenant’s notice exercising the Renewal
Option, and if Tenant gives such a notice the Renewal Option shall terminate,
there shall be no Renewal Term, and Tenant shall have no further right to extend
or renew the Term, or (ii) notify Landlord that Tenant disputes Landlord’s
determination of the Market Rent as set forth in Landlord’s Rent Notice
(“Dispute Notice”). If Tenant does not timely withdraw its notice exercising the
Renewal Option or if Tenant does not timely provide the Dispute Notice, Tenant
shall have no further right to cancel or withdraw its exercise of the Renewal
Option and the Base Rent for the Renewal Term shall be the amount or amounts set
forth in Landlord’s Rent Notice.
(c)“Market Rent” means the annual amount per square foot that a willing tenant
would pay and a willing landlord would accept in arm’s length bona fide
negotiations, for a renewal lease of premises of like quality on the same terms
and conditions in a building of like quality and location for the specified
period of time. Such determination shall take into account all relevant factors,
including, without limitation, the following matters: the credit standing of
Tenant; the length of the term; expense stops; construction allowances and other
tenant concessions that would be available to tenants comparable to Tenant (such
as moving expense allowance, free rent periods and free parking, if any, but
specifically excluding the value of improvements installed in the Premises at
Tenant’s cost), and whether adjustments are then being made in determining the
rental rates for renewals because of concessions being offered by Landlord to
Tenant (or the lack thereof for the Renewal Term). If Tenant provides Landlord
with a timely Dispute Notice, Landlord and Tenant shall promptly negotiate in
good faith to determine a mutually acceptable Market Rent and shall exchange
written proposals and comparables supporting such proposals. If the parties
mutually agree upon a new rate for Market Rent, such agreed rate shall be the
rental rate for Base Rent applicable during the Renewal Term. If the parties
have not agreed within 60 days after the giving of Tenant’s Dispute Notice, then
within ten (10) days following the end of such 60-day period each party shall
designate by written notice to the other party one qualified commercial real
estate broker of good reputation, having at least five (5) years’ experience in
the real estate market in the southeast Denver office submarket
(“Appraiser(s)”). The two Appraisers so designated shall together determine
whether Landlord’s determination of the Market Rent or Tenant’s determination of
the Market Rent is closest to the Market Rent for the space in question.
Landlord and Tenant shall each require the Appraisers to make such determination
and report it in writing to Landlord and Tenant within twenty (20) days after
such selection, and each party shall use its best efforts to secure such
determination within such time period. If the two selected Appraisers agree as
to which rate is closest, the rate agreed to shall be deemed the effective
rental rate. If the two selected Appraisers fail to agree pursuant to this
procedure, they shall together immediately select a third Appraiser who shall
then (within ten (10) days of the Appraisers’ selection) determine which rate is
closest to the Market Rent as determined by the third Appraiser. The third
Appraiser shall notify Landlord and Tenant of its determination and the rental
rate selected shall be the effective rental rate. Each party will pay the fee of
the Appraiser selected by it and one-half of the fee of the third Appraiser.
(d)The Renewal Option shall be personal to REDWOOD TRUST, INC., a Maryland
corporation (together with any Permitted Transferee who has assumed the Lease
(as defined in Section 14.2





--------------------------------------------------------------------------------





of the Lease), collectively, “Original Tenant”), and may only be exercised by
Original Tenant (and not any assignee, sublessee or other transferee of Original
Tenant’s interest in the Lease). All references to “Tenant” in this Section 3
shall mean Original Tenant only. In the event of any assignment of the Lease or
sublease of all or any portion of the New Premises to any party other than
Original Tenant, the Renewal Option shall be extinguished.
(e)Any renewal or extension option(s) provided in the Original Lease are hereby
deleted and replaced with this Section 3.
4.Signage.
(a)Directory and Suite Signage. Landlord shall provide Tenant, at Landlord’s
expense, with directory and suite signage consistent with the signage for the
Original Premises.
(b)Initial Monument Sign. Tenant shall have the right to continue to maintain,
repair and replace its sign panel on the existing monument sign for the Building
(the “Initial Monument Sign”).
(c)New Monument Sign. Tenant may, at Tenant’s sole cost and expense, install one
panel on the new monument sign in the location depicted on Exhibit B (the “New
Monument Sign”), subject to all applicable laws, governmental approvals, and
Landlord’s approval of the size, design, and layout of such signage which
approval shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, any costs associated with bringing the New
Monument Sign up to current Inverness Planning and Architectural Control
Committee (“IPACC”) standards shall be split 50/50 between Landlord and Tenant.
During the Extension Term, Tenant shall have exclusive use of the New Monument
Sign and Landlord shall not permit any other party to install any signage on the
New Monument Sign.
(d)Exterior Signage.
(i)If Landlord intends to or offers signage on the exterior of the Building or
if Landlord is approached by another tenant who has approached IPACC for a
variance in building signage requirements applicable to the Building (the
“Signage Opportunity”), Landlord shall first give Tenant written notice
specifying the terms and conditions applicable to the Signage Opportunity (the
“Signage Notice”). Within twenty (20) business days of Tenant’s receipt of the
Signage Notice, Tenant shall give Landlord written notice of Tenant’s acceptance
or rejection of the Signage Opportunity. If Tenant foregoes the Signage
Opportunity or does not give Tenant’s response within such twenty (20) business
day period, Landlord shall have the right to permit another tenant to install
signage on the exterior of the Building on the terms set forth in the Landlord’s
Signage Notice within one hundred twenty (120) day after Tenant elects (or is
deemed to have elected) not to exercise its right to the Signage Opportunity;
provided, however, that Tenant’s right to the Signage Opportunity shall be
restored in the event (i) Landlord changes in any material respect the terms of
the Signage Notice for the Signage Opportunity, or (ii) Landlord does not enter
into an agreement with the other tenant to install signage on the exterior of
the Building on the terms set forth in the Landlord’s Signage Notice within one
hundred twenty (120) days after Tenant elects (or is deemed to have elected) not
to exercise its right to the Signage Opportunity, in which case Landlord shall
reoffer the Signage Opportunity to Tenant pursuant to the terms of this Section
5, or (iii) there is any material change to the IPACC standards which permits
Tenant signage to be installed on the exterior of the Building without a
variance or permits more than one exterior sign to be installed on the Building.
If Tenant timely accepts the Signage Opportunity, Tenant shall be responsible,
at Tenant’s sole cost and expense, for approaching IPACC if a variance of IPACC
rules would be required for Tenant to install its signage and ultimately for
installing such exterior Building signage, subject to all applicable laws,
governmental approvals, and Landlord’s approval of the size, location, design,
and layout of such signage. Landlord shall reasonably cooperate with Tenant,
including, executing applications and other reasonable documentation, in
connection with Tenant’s efforts to obtain any required permits, approvals and
variances to permit Tenant’s exterior signage on the Building.
(ii)If Tenant installs its signage on the exterior of the Building, then
Landlord shall not grant to any tenant or other person or entity the right to
place signage on or in, or to otherwise identify itself on or in, the exterior
of the Building in a manner that is more prominent than Tenant.





--------------------------------------------------------------------------------





5.Parking. Effective upon the Extension Commencement Date, Tenant shall be
allocated a total of 130 parking spaces, with twelve (12) of such parking spaces
being Covered Parking Spaces and the balance shall be one hundred eighteen (118)
Surface Parking Spaces (the “Parking Allotment”). Covered Parking Spaces shall
be charged a monthly fee at Landlord’s standard parking rates, which, as of the
Extension Commencement Date, are $125.00 for each reserved Covered Parking Space
per space per month and $100.00 per space per month for each unreserved Covered
Parking Space, and Tenant’s parking rights shall continue to be subject to the
other terms, conditions, and adjustments provided in the Original Lease.
Additionally, subject to availability as determined in Landlord’s sole
discretion, Tenant shall have the option to lease up to an additional three (3)
Covered Parking Spaces on a month-to-month basis, which spaces shall be a part
of the Parking Allotment. Parking charges will be abated from February 1, 2021,
through January 31, 2022 (the “Parking Abatement Period”) (subject to adjustment
as provided for in Section 2(e) above in the event that the Extension
Commencement Date occurs after February 1, 2021), except that, if an Event of
Default (beyond any applicable notice and cure period(s)) occurs or is
continuing during the Parking Abatement Period, then no parking charges shall be
abated during the pendency of such default; provided, that if Tenant cures such
default prior to the termination of this Lease, then upon the cure of such
default, the parking charges due hereunder shall again be abated in an amount
equal to the previously unapplied portion of the Parking Abatement Amount that
Tenant would have received but for such default.
6.Tenant Improvements.
(a)Premises. On the Delivery Date (as hereinafter defined), Landlord is
providing the New Premises to Tenant in its present condition, “as is” subject
to the terms and conditions of this Amendment.
(b)Early Access. From and after the Effective Date, Landlord shall provide
Tenant with access to the New Premises as may be required by Tenant to prepare
plans and to perform any inspections; provided, however that Tenant acknowledges
that entry to the Intermap Give Back Space (as hereinafter defined) shall be
subject to the terms and conditions of the existing lease between Intermap
Technologies and Landlord (the “Intermap Lease”).
(c)Drawings. Tenant shall provide Landlord with construction drawings (the
“Drawings”) for the improvements to be installed in the New Premises by Tenant
(the “Initial Improvements” or the “Work”) prepared by Tenant’s architect. The
Drawings shall be subject to Landlord’s approval (not to be unreasonably
withheld or delayed, as hereinafter described). Landlord shall give its approval
or disapproval (giving reasonable detailed reasons in case of disapproval) of
the Drawings within ten (10) business days after their delivery to Landlord. If
Landlord fails to notify Tenant that it approves or disapproves the Drawings
within ten (10) business days after receipt by Landlord of such Drawings, then
Landlord shall be deemed to have approved the Drawings. Landlord shall cooperate
with Tenant by discussing or reviewing the Drawings at Tenant’s request prior to
completion of the full, final detailed Drawings in order to expedite the
preparation of and the subsequent approval process concerning the Drawings.
(d)No portion of the Work shall be undertaken or commenced by Tenant in the New
Premises until all necessary building permits have been applied for and obtained
by Tenant. Tenant acknowledges that: (a) the applicable governmental agencies
are not required to issue approvals, permits or a certificate of occupancy
within any specified period of time; (b) the applicable governmental agencies
may impose additional requirements as a condition of issuing approvals, permits
or a certificate of occupancy which could cause delays; and (c) that the
Landlord is not responsible for the length of the period of time taken by
applicable governmental agencies, or any delays caused by additional
requirements of the applicable governmental agencies, in obtaining such
approvals, permits or certificate of occupancy.
(e)Landlord’s Allowance. The Initial Improvements (as well as installation of
Tenant’s own trade fixtures, equipment and furniture) are to be constructed at
Tenant’s expense. Landlord has agreed to provide Tenant with an improvement
allowance of up to $1,761,200.00 (the “Landlord’s Allowance”), to be applied
toward the cost of the Initial Improvements. Up to $125,800.00 of the Landlord’s
Allowance may be used by Tenant for moving, cabling costs, and furniture costs
related to the New Premises. Tenant may submit requests for disbursements of the
Landlord’s Allowance not more than monthly. To draw on the





--------------------------------------------------------------------------------





Landlord’s Allowance, Tenant must submit to Landlord a written notice requesting
disbursement, together with (i) invoices for all costs included in the request
for disbursement, (ii) proof that such costs have been paid, including
appropriate lien waivers in a form acceptable to Landlord, and (iii) such other
documentation as Landlord may reasonably request. Landlord shall make
disbursements for the requested portion of the Landlord’s Allowance within sixty
(60) days following Landlord’s receipt of a proper request for disbursement and
Landlord may make such disbursements to Tenant or pay directly to Tenant’s
contractors, as agreed to by Landlord and Tenant. Tenant will be responsible for
paying the excess of the cost of the Initial Improvements over the Landlord’s
Allowance. In the event the actual cost of the Initial Improvements is less than
the Landlord’s Allowance, Tenant shall not be entitled to any additional Initial
Improvements or a rebate or credit against Rent, and the unused portion of the
Landlord’s Allowance shall remain the property of Landlord except for up to up
to $125,800.00. If the Initial Improvements to be constructed with the
Landlord’s Allowance have not commenced as of twelve (12) months from the
Extension Commencement Date, Landlord’s obligation to provide sums to construct
the Initial Improvements shall terminate, and the Landlord’s Allowance shall
expire. No disbursement of any part of the Landlord’s Allowance by Landlord will
constitute acceptance of any condition of the Initial Improvements, an approval
of any action taken or omission of Tenant or its contractors, subcontractors and
material suppliers, or waive any other rights or claims that Landlord might have
at law or in equity. In the event that Landlord does not make disbursement of
the Landlord’s Allowance within sixty (60) days following Landlord’s receipt of
a proper request for disbursement, Tenant shall provide a second, written notice
to Landlord requesting payment within ten (10) business days following
Landlord’s receipt of such notice. If Landlord fails to make payment following
such ten (10) business day period, Tenant may offset the requested disbursement
amount against Rent.
(i)Communications Cabling and Equipment. Tenant alone shall be responsible for
and pay all the costs of installing any cabling and other communications
equipment which Tenant needs for its occupancy of the New Premises, except that
Tenant may apply up to $125,800.00 of the Landlord’s Allowance towards moving,
cabling costs, and furniture costs for the New Premises. Landlord and Tenant
shall cooperate with one another to schedule Tenant’s work in installing such
cabling and other equipment so that such installation does not interfere with
Landlord’s work on the Initial Improvements.
(f)Contractors. All construction will be done through the Tenant’s contractors.
All contractors to be used by Tenant shall be approved by Landlord in advance
which such approval shall not be unreasonably withheld, conditioned or delayed.
Landlord shall give its approval or disapproval (giving reasonable detailed
reasons in case of disapproval) of the proposed contractors within three (3)
business days after Tenant’s request to Landlord. If Landlord fails to notify
Tenant that it approves or disapproves the proposed contractors within three (3)
business days after receipt by Landlord of Tenant’s request, then Landlord shall
be deemed to have approved the proposed contractors. Tenant shall require all
contractors performing work in the New Premises to carry and maintain, at no
expense to Landlord, any or all of the following insurance policies as
determined by Landlord written by insurance companies acceptable to Landlord:
(a) commercial general liability insurance, which shall name Tenant and Landlord
as an additional insureds, in such amounts and with such endorsements that
Landlord requires; (b) worker’s compensation insurance in such amounts as
required by law and covering all persons engaged in the work; (c) insurance
against such other perils or legal risks and in such amounts as Landlord may
require. Upon Landlord’s request, Tenant shall provide Landlord with duplicate
original counterparts of any of the insurance policies required by this
paragraph.
(g)Permits. Tenant’s contractor will file applications and other necessary
documentation for the issuance of all required governmental permits for the
construction of the Initial Improvements (collectively, the “Permits”) not later
than May 1, 2020, and will also obtain final inspection approval, if applicable,
or any other final governmental approval of the Initial Improvements that may be
required by applicable codes and regulations for the New Premises, upon
Substantial Completion of the Initial Improvements. Tenant will use commercially
reasonable effort to obtain the Permits not later than the Delivery Date.





--------------------------------------------------------------------------------





(h)Construction Supervision. All contractors rendering any service to Tenant
must contact Landlord or Landlord’s contractor in advance and obtain permission
to provide materials or work to the New Premises, and are subject to Landlord’s
supervision, approval and control of performance, including installation of
Tenant’s trade fixtures, equipment and furniture in accordance with the terms of
this Lease. This provision applies to all work performed in or around the
Building, including without limitation installation of telecommunications
equipment and installations of any nature affecting doors, walls, lighting,
electrical connections, the HVAC system, ductwork, woodwork, trim, windows,
ceilings, equipment or other physical portions of the Building.
(i)Tenant may perform the Work at such time as Tenant deems appropriate, both
during Ordinary Business Hours and at other times except that any Excessive
Noise Work (as defined below) may only be performed during hours other than
Ordinary Business Hours if such Excessive Noise Work during Ordinary Business
Hours would unreasonably interfere or disturb other tenants or occupants use or
occupancy of their respective premises in the Building. “Excessive Noise Work”
shall mean any Work creating excessive noise or vibration, including the
portions of any Work involving: (i) demolition; (ii) cutting, trenching,
chopping, drilling or perforating of floor slabs; or (iii) shooting fasteners
into slab, floor or over-head. Any Excessive Noise Work shall be restricted to
hours approved by Landlord and all such movement shall be under supervision of
Landlord by prearrangement before performance. Tenant assumes all risk of damage
of said articles being moved through the Building and any injury to persons or
public engaged or not engaged in such moving. Any handtrucks, carryalls or
similar appliances used for delivery or receipt of merchandise or equipment
shall be equipped with rubber tires, sideguards and other safeguards as Landlord
shall reasonably require.
(ii)Tenant and its contractors must not make nor permit to be made any unseemly
or disturbing noises that unreasonably interfere with occupants of the Building,
the New Premises or those having business with other tenants whether by the
noise from equipment and installations, use of any musical instrument or loud
talk.
(iii)If Tenant or Tenant’s contractors are performing any of the Initial
Improvements, Tenant will indemnify Landlord from and against any materialman
and mechanics’ liens in accordance with Section 13 of the Original Lease and
shall otherwise comply with the provisions of Section 13 of the Original Lease
with respect to any construction liens.
(iv)Tenant and its contractors must observe all rules and regulations of
Landlord which are attached hereto as Exhibit D.
(v)Tenant shall use only new, first-class materials in the Work, except where
explicitly shown in the Space Plan. All of the Work shall be done in a good and
workmanlike manner. Tenant shall obtain contractors’ warranties of at least six
(6) months duration from the completion of the Work against defects in
workmanship and materials on all work performed and equipment installed in the
New Premises as part of the Work.
(vi)Upon not less than twenty-four (24) hours’ written notice (or by email to
(i) Tenant’s Project Manager (jon.micheel@cbre.com), (ii) Tenant’s general
contractor (email address to be provided), and (iii) Tenant
(notices@redwoodtrust.com)) to Tenant and Tenant’s failure to cure such matter
within such 24-hour period, Landlord shall have the right to order Tenant or any
of Tenant’s contractors who violate the requirements imposed on Tenant or
Tenant’s contractors in performing work to cease work and remove its equipment
and employees from the Building (a “Cease Order”) to the extent Landlord
determines in good faith that such violation is likely to have a material
adverse effect on the Building systems, structure or operations, the safety of
the Building’s occupants, or to otherwise create any other type of hazardous
condition, which Cease Order shall remain effective until such time as the
violation which is the subject thereof has been cured. No such action by
Landlord shall delay the commencement of the Lease or the obligation to pay Rent
or any other obligations herein set forth.
(vii)Tenant shall permit access to the New Premises, and the Work shall be
subject to inspection, by Landlord and Landlord’s architects, engineers,
contractors and other representatives, at all





--------------------------------------------------------------------------------





reasonable times during the period in which the Work is being constructed and
installed and following completion of the Work, provided Landlord uses
commercially reasonable efforts to minimize interference with Tenant’s business
operations in the New Premises and the Work then being performed.
(i)Intermap Give Back Space; Delivery of New Premises; Tenant Finish Period.
(i)A portion of the New Premises is currently leased to Intermap Technologies as
shown on Exhibit A (the “Intermap Give Back Space”). Landlord represents and
warrants that the Intermap Lease expires on June 30, 2020 (the “Intermap Lease
Expiration Date”). Landlord shall use good faith, diligent efforts to negotiate
an early termination agreement with Intermap Technologies terminating the
Intermap Lease. In the event that Landlord executes such early termination
agreement with Intermap Technologies, Landlord shall send written notice to
Tenant specifying the date on which the Intermap Lease will terminate and the
date on which the Landlord will deliver exclusive possession of the New Premises
to Tenant (the “Delivery Notice”) which anticipated delivery date shall be the
later of (i) 60 days following receipt of the Delivery Notice by Tenant, and
(ii) April 1, 2020 (the later of such dates shall be referred to as the
“Anticipated Delivery Date”). In the event that Landlord does not deliver the
Delivery Notice to Tenant by May 1, 2020, the Anticipated Delivery Date shall be
July 1, 2020.
(ii)The actual date on which Landlord shall deliver exclusive possession of the
New Premises (including the Intermap Give Back Space) to Tenant vacant, free of
all occupancies and in “broom clean” condition and otherwise in the condition
required by this Lease shall be referred to as the “Delivery Date”.
Notwithstanding anything to the contrary contained herein, if the Delivery Date
does not occur on or before July 1, 2020 (but no earlier than the Anticipated
Delivery Date), then (i) the Scheduled Commencement Date shall be extended by
one (1) day for each day after July 1, 2020 until the Delivery Date occurs, and
(ii) Base Rent and Additional Rent shall abate for one (1) day for each day
after July 1, 2020 until the Delivery Date occurs which abatement shall be
applied after the Abatement Period. Such postponement of the Scheduled
Commencement Date (and therefore the postponement of the commencement of the
Extension Term) and rent abatement will be Tenant’s sole and exclusive remedy
for Landlord’s failure to deliver the New Premises by July 1, 2020, and Tenant
expressly waives any other rights, claims or remedies on account of such
failure.
(iii)The period for Tenant to perform the Work (the “Tenant Finish Period”) will
begin on the Delivery Date and Tenant will use its commercially reasonable
efforts to commence the Work on the Delivery Date and to complete the Work by
the Scheduled Commencement Date. Tenant agrees that it shall commence the Work
within thirty (30) days after the later of the following to occur: (i) Tenant
receives the Permits provided that Tenant must file its permit application in
accordance with Section 6(g) above and (ii) the Delivery Date. In the event
Tenant, for any reason, fails to complete the Work on or before the Scheduled
Commencement Date, Tenant shall be responsible for Rent and all other
obligations set forth in the Lease from the Scheduled Commencement Date
regardless of the degree of completion of the Work on such date, and no such
delay in completion of the Work shall relieve Tenant of any of its obligations
under the Lease except as hereinafter provided, subject to any Landlord Delay
(as hereinafter defined). The Scheduled Commencement Date shall be extended by
the number of days of delay of the completion of the Work to the extent caused
by a "Landlord Delay". As used herein, the term "Landlord Delay" shall mean
actual delays to the extent resulting from the acts or omissions of Landlord
including, but not limited to (i) failure of Landlord to timely approve or
disapprove any construction drawings, plans and applications which require
Landlord’s approval or signature; (ii) unreasonable and material interference by
Landlord, its agents, employees or contractors with the Substantial Completion
of the Work; or (iii) failure to cure a Landlord Violation (as hereinafter
defined).
(iv)Notwithstanding anything to the contrary provided herein, prior to the
Delivery Date, Tenant may elect to commence the Work in the New Premises
(excluding the Intermap Give Back Space) at any time after Tenant has secured
the Permits. In the event that Tenant elects to commence the Work in the New
Premises (excluding the Intermap Give Back Space) prior to the Delivery Date,
Tenant shall provide written notice of such election to Landlord and Landlord
shall provide Tenant with access to





--------------------------------------------------------------------------------





the New Premises (excluding the Intermap Give Back Space) to allow Tenant to
perform the Work in the New Premises (excluding the Intermap Give Back Space).
(j)Charges and Fees. Tenant shall pay Landlord a construction management fee in
an amount equal to $10,000.00 to defray Landlord’s administrative and overhead
expenses incurred to review the Space Plan and coordinate with Tenant’s onsite
project manager the staging and progress of the Work. Except as provided herein,
there shall be no other construction management fee or supervisory fee imposed
by Landlord in connection with the Work.
(k)Miscellaneous. Approval by Landlord’s architects or engineers does not
constitute approval by Landlord. Any approval by Landlord or Landlord’s
architects or engineers of any of Tenant’s drawing, plans or specifications
which are prepared in connection with construction of improvements in the New
Premises shall not in any way constitute a representation or warranty of
Landlord as to the adequacy of sufficiency of the drawings, plans or
specifications. Failure by Tenant to pay any amount when due under this Section
6 or the failure by Tenant to perform any of its other obligations under this
Section 6 shall be an Event of Default under the Lease (subject to the same
notice and cure provisions as provided in the Lease), entitling Landlord to all
of its remedies under the Lease following any uncured Event of Default. As used
in this Section 6, “including” means “including without limitation.”
(l)Notwithstanding anything to the contrary set forth elsewhere in this Lease,
if any noted violation of any applicable law, ordinance or governmental
regulation (including, without limitation, the Americans With Disabilities Act
of 1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines promulgated
thereunder) which is not caused by Tenant’s acts or omissions (or the acts or
omissions of Tenant’s agents, contractors, and/or employees) (herein called a
“Landlord’s Violation”) shall actually delay (or prevent) Tenant from obtaining
any governmental permits, consents, approvals or other documentation required by
Tenant for the performance of any Work or to occupy the New Premises, then, upon
the giving of notice by Tenant to Landlord of such prevention or delay and of
the applicable Landlord’s Violations, Landlord shall promptly commence and
thereafter diligently prosecute to completion the cure and removal of record of
such Landlord’s Violations. In the event that Tenant is prevented or delayed
from obtaining any permits, consents, approvals or other documentation required
by Tenant for the performance of any Work or to occupy the New Premises as a
result of a Landlord’s Violation, then Base Rent and additional Rent shall abate
for one (1) day for each day of such delay until Landlord cures such Landlord’s
Violation.
7.Condition of the New Premises. On the Delivery Date, Landlord agrees to
deliver the New Premises to Tenant vacant, free of all occupancies (except as
provided below with respect to the Intermap Give Back Space) and in “broom
clean” condition and otherwise in the condition required by this Lease. Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the New Premises, or with respect to
the suitability of any part of the same for the conduct of Tenant’s business.
Tenant shall be conclusively deemed to have accepted the New Premises “as is” in
the condition existing on the Extension Commencement Date subject to latent
defect and Landlord’s obligation to deliver the New Premises in the condition
required hereunder. Landlord shall not have any obligation to install any
improvements or alterations in, to, or on the New Premises, except as may be
required to cure any Landlord’s Violations.
8.Intentionally omitted.
9.Landlord’s Offer of Space.
(a)Subject to all the provisions of Section 9 below, if during the Extension
Term Landlord intends to offer space on the fourth (4th) floor of the Building
(the “Fourth Floor Space”) to third parties to lease, Landlord shall first give
Tenant written notice specifying the space that Landlord intends to offer for
lease (the “Offer Space”) and the material terms on which Landlord intends to
offer such space for lease (“Landlord’s Offer Notice”). Within seven (7)
business days of Tenant’s receipt of Landlord’s Offer Notice, Tenant shall give
Landlord written notice whether Tenant accepts the terms set forth in Landlord’s
Offer Notice (“Tenant’s Response”). If (i) Tenant does not give Tenant’s
Response within such seven (7) business day period, (ii) Tenant’s Response does
not accept the Offer Space on all the terms set forth in Landlord’s





--------------------------------------------------------------------------------





Offer Notice, or (iii) Landlord determines that Tenant’s response is ambiguous
and Tenant fails to clarify any ambiguity by the end of the second (2nd)
business day after Landlord gives notice to Tenant requesting such
clarification, then Tenant shall have no further rights with respect to such
Offer Space and Landlord shall have no further obligation at any time to offer
to lease any Fourth Floor Space to Tenant. If Tenant timely gives Tenant’s
Response and Tenant’s Response accepts the terms set forth in Landlord’s Offer
Notice, Tenant and Landlord shall promptly execute an amendment to this Lease
that provides for the addition of the Offer Space to the Premises on the terms
set forth in the Offer Notice and Landlord shall have no further obligation to
offer to lease any other Fourth Floor Space to Tenant.
(b)Tenant’s right to receive Landlord’s Offer Notice under this Section 9 is a
one-time right only. If Landlord once gives Tenant Landlord’s Offer Notice with
respect to any Offer Space, Landlord shall have no further or subsequent
obligation to give Landlord’s Offer Notice as to the same Offer Space.
(c)Landlord shall have no obligation to offer any space to Tenant or to enter
into an amendment to this Lease to expand the area of the Premises if an Event
of Default has occurred and is then uncured.
(d)Landlord shall have no obligation to offer to Tenant Fourth Floor Space that
is being offered to the market for lease as of the execution of this Lease
unless such space is first leased to another tenant and then subsequently
becomes available for lease to third parties.
(e)Landlord shall have no obligation to offer to Tenant space in the Building
(i) other than the Fourth Floor Space, or (ii) which is smaller than what
Landlord is then willing to offer to third parties for lease.
(f)Tenant’s rights under this Section 9 shall be subject to any and all rights
of other tenants under instruments executed before this Amendment.
(a)Tenant’s rights under this Section 9 shall not apply during any Renewal Term.
(b)Tenant’s rights under this Section 9 may not be exercised by any Transferee
and shall immediately terminate in the event of any assignment of the Lease or
sublease of more than fifty percent (50%) of the rentable area of the Premises
by Tenant.
10.Brokers. Tenant and Landlord each represents that it did not deal with any
broker or finder in connection with this Amendment other than John Marold of
CBRE, Inc. (“Landlord’s Broker”), and Frederic de Loizaga of CBRE, Inc.
(“Tenant’s Broker”). Landlord shall indemnify Tenant against any liability or
expense (including reasonable attorneys’ fees and costs of defense) for any
brokerage commission or finder’s fee claimed by anyone based on any express or
implied commitment made by Landlord or its agents or representatives in
connection with this Amendment, including any commission owed to Landlord’s
Broker and Tenant’s Broker pursuant to a separate agreement, but excluding any
claim for compensation by Tenant’s Broker in excess of the commission, if any,
that Landlord has agreed to pay Tenant’s Broker. Tenant shall indemnify Landlord
against any liability or expense (including reasonable attorneys’ fees and
costs) for any brokerage commission or finder’s fee claimed by anyone other than
Landlord’s Broker based on any express or implied commitment made by Tenant or
its agents or representatives, including any commission or fee claimed by
Tenant’s Broker in excess of the commission, if any, that Landlord has agreed to
pay Tenant’s Broker. The parties’ liability under this Section 10 shall survive
any expiration or termination of the Lease.
11.Effect. Except as amended by this Amendment, all of the terms, covenants,
conditions, provisions, and agreements of the Lease remain in full force and
effect. The provisions of this Amendment supersede and control over any
conflicting provisions in the Lease.
12.Estoppel. Tenant hereby acknowledges and confirms that, as of the date hereof
and to Tenant’s knowledge, Landlord has performed all obligations on the part of
the Landlord under the Lease and that Tenant has no claims against Landlord or
claims of offset against any rent or other sums payable by Tenant under the
Lease.





--------------------------------------------------------------------------------





13.Interpretation. As used in this Amendment, the word “including” is not
exclusive and means “including, without limitation” unless used with specific
terms of exclusion. The word “party” means one of Landlord or Tenant, and
“parties” means both, unless the context specifically indicates that reference
to a third party is intended. References to sections or exhibits mean the
sections of this Amendment and exhibits attached to this Amendment, unless the
reference specifies another document.
14.Notices. Landlord’s Notice Address, as set forth in Section 1.10 of the
Original Lease, is hereby amended to be as follows:
ARTIS HRA Inverness Point, LP
c/o MDC Realty Advisors
1700 Broadway, Suite 710
Denver, Colorado 80290
Attn: Bruce Backstrom, Senior Vice President Operations & Leasing


With a copy to:
Artis REIT
16220 North Scottsdale Road, Suite 280
Scottsdale, AZ 85254
Attn: Philip Martens, CPA


With a copy to:
Reinhart Boerner Van Deuren s.c.
16220 North Scottsdale Road, Suite 290
Scottsdale, AZ 85254
Attn: William Invie Shroyer


15.Miscellaneous. The parties have read this Amendment and have received the
advice of legal counsel with respect to this Amendment or have had the
opportunity to receive legal advice, and they have freely and voluntarily
entered into this Amendment. This Amendment embodies the entire agreement
between the parties as to its subject matter and supersedes any prior agreements
with respect thereto. There are no agreements or understandings between the
parties with respect to the subject matter of this Amendment not set forth in
this Amendment or the Lease. This Amendment cannot be modified except by a
writing signed by both parties.
16.Signing and Delivery. This Amendment will be effective only when both
Landlord and Tenant have signed and delivered it. This Amendment may be signed
in counterparts and, when counterparts





--------------------------------------------------------------------------------





of this Amendment have been signed and delivered by both of the parties as
provided in this Section 14, this Amendment will be fully binding and effective,
just as if both of the parties had signed and delivered a single counterpart of
this Amendment. This Amendment is not an offer to lease and cannot be accepted
by performance or otherwise rendered effective in any manner other than in
accordance with this Section 16. Landlord’s submission of an unsigned copy this
Amendment to Tenant for evaluation, negotiation, or signature by Tenant will not
constitute signature of this Amendment by Landlord or otherwise bind Landlord,
regardless of whether the cover letter or email transmitting that copy of this
Amendment is signed or contains words of approval.
[The remainder of this page is intentionally blank; signatures follow.]





















--------------------------------------------------------------------------------





Signed by the parties on the dates stated below:
Landlord:
ARTIS HRA Inverness Point, LP,
a Delaware limited partnership
By: ARTIS HRA Inverness Point GP, LLC,
a Delaware limited liability company, General Partner


By: /s/ BRUCE BACKSTROM
       Bruce Backstrom, Authorized Signatory
Date: 1/22/20




Tenant:


Redwood Trust, Inc., a Maryland corporation




By: /s/ GARNET KANOUSE
Print Name: Garnet Kanouse
Its: Managing Director


Date: 1/22/20






 
 
 
 








